DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6-10, 12-15, and 17-20 under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
More specifically, Applicant has amended independent Claim 1 along with Claims 10 & 13 (mutatis mutandis) to recite “a replaceable lens attached to the transceiver… configured to collimate…”  and “collimating the signals… using a replaceable lens.” 

With regards to replaceability, the original disclose does not establish or define a degree of replaceability as filed. The instant specification discloses a degree of attachment in ¶ [0054] such that “[E]ach lens 114a-114e is attachable to the signal transmission device 122 by screwing onto or snap-fitting onto an exterior housing of the signal transmission device 122 or by using one or more clamps, screws, bolts, etc.” (emphasis added); however, this does not explicitly describe a degree of replaceability. While attachment and replaceability may be considered related, they are not interchangeable. One of ordinary skill in the art could interpret the attachment means of using fasteners, friction fit, clamps, and the like as commensurate with the degree of replaceability established by Ernst.
In particular, Applicant asserted that “the quasi-optics in Ernst is not a replaceable lens…the quasi-optics is fixed to the PCB or within the housing of the PCB” (see remarks, pg. .9, ¶ 1). Examiner respectfully disagrees and notes that Ernst teaches of “3D printed frames which function as quasi-optical lens and PCB mount” (emphasis added) which indicates the use of multiple frames “which function as quasi-optical lens” that can be interpreted as the frame and integrated quasi-optical lens being replaceable. Ernst also teaches that “[T]he use of quasi-optics also enables the adaptation of the radar system to specific scenarios by changing the radiated beam to optimally capture target features and thus drastically increases application flexibility,” (emphasis added). The teaching of multiple quasi-optical lens/frame assemblies for adaption to specific scenarios to increase application flexibility would lead to one of ordinary skill in art to understand that the Ernst quasi-optical lens/frame assembly is replaceable especially within the metes and bounds established in the original disclosure of the instant application. Thus, the Ernst teaching still reads upon the proposed claim language.

Further, with regards to collimation, Applicant asserted that “the quasi-optics [of Ernst] is not configured to collimate signals transmitted from the PCB” (see remarks, pg. 9, ¶ 1, emphasis added). Examiner respectfully disagrees and notes that Ernst teaches that “[B]esides beam forming lenses, other types of quasi-optics may be used to cover different needs and characteristics of changing environments or targets. By revolving or extruding the lens in one dimension one may form horizontally or vertically aligned narrow view optics.” One of ordinary skill in the art of 3D printed quasi-optics via extrusion would understand vertically aligned narrow view optics as collimation.

Based on the above consideration, claims 1-20 remain rejected.

Response to Amendment
	In light of the amendment to Claim 3, the objection to the drawings has been withdrawn.
In light of amendment to Claim 12, the objection has been withdrawn.
In light of the amendment reciting a transceiver in lieu of a signal transmission device, the interpretation under 35 U.S.C. 112(f) has been withdrawn. 
In light of the amendment to Claim 3, the rejection under 35 U.S.C. 112(a) and  35 U.S.C. 112(b) have been withdrawn.
In light of the claim amendment, the rejection under 35 U.S.C. 102(a)(1) to claims 1, 4, 6-10, 12-15 and 17-20 and the rejections under 35 U.S.C. 103 to claims 2-3, 6, 11 and 16 have been withdrawn. New grounds of rejection are now made to claims 1-20 under 35 U.S.C. 103.  
	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Droitcour et al. (US PGPUB 2010/0249630; hereinafter “Droitcour”) in view of Ernst, Robert (“Vital Sign Radar: Development of a Compact, Highly Integrated 60GHz FMCW Radar for Human Vital Sign Monitoring," (29 June 2016) (Halmstad University Master’s Thesis); hereinafter “Ernst”).
With regards to Claims 1, Droitcour teaches of a patient monitoring device (physiological motion sensor system wherein a radar senses motion and/or physiologic activity of a subject 102; see Droitcour ¶ [0164]), comprising:
a transceiver for transmitting signals toward a target area and receiving reflected signals from the target area (radar senses motion and/or physiologic activity of a subject within its field of view; see Droitcour ¶ [0164] & [0269]); 
a focusing element focusing element being configured to focus the signals transmitted from the transceiver (“[V]arious embodiments of the system 100 can have an aiming or a focusing element to help the user aim the system properly for accurate measurements”; see Droitcour ¶ [0204]); and
and a signal analysis device having a processing device and at least one non-transitory computer readable data storage device storing instructions (the system can include hardware and/or software which is executable by a processor; see ¶ Droitcour [0183]), that when executed by the processing device, cause the patient monitoring device to: 
transmit signals (the sensor unit includes the antenna, transmitter, receiver, and analog-to-digital conversion of the radar-based sensor, and it also includes appropriate hardware and software (as required) for transmitting digital signals, either wirelessly or through wired infrastructure; see ¶ Droitcour [0206]); 
receive reflected signals (the sensor unit includes the antenna, transmitter, receiver, and analog-to-digital conversion of the radar-based sensor, and it also includes appropriate hardware and software (as required) for transmitting digital signals, either wirelessly or through wired infrastructure; see ¶ Droitcour [0206]); 
and determine a non-contact vital sign measurement based on data from the reflected signals (various embodiments of the system 100 described herein can have the capability to discern between cardiopulmonary and other motions; see ¶ Droitcour [0183]).
While Droitcour teaches of a focusing element, it appears that Droitcour may be silent to a replaceable lens attached to the transceiver, the replaceable lens being configured to collimate the signals transmitted from the transceiver.
However, Ernst teaches of a vital sign radar system for simultaneously tracking human respiration rate and heartbeat (see Ernst Abstract). In particular, Ernst teaches of a replaceable lens attached to the transceiver, the replaceable lens being configured to focus the signals transmitted from the transceiver (“[T]he radar chip is aligned such that its centre is matching the quasi-optics focus point, “3D-printed quasi-optics can be included on the PCB or within its housing to refract and diffract emitted and received radio waves” and “different 3D printed frames which function as quasi-optical lens,” see Ernst pg. 1, ¶ 2; pg. 17, ¶ 3; pg. 17, ¶ 2; & pg. 43, ¶ 2; it should be appreciated that since “3D-printed quasi-optics can be included on the PCB or within its housing to refract and diffract emitted and received radio waves and to further adjust the effective radar coverage to optimally fit the given scenario” that one of ordinary skill in the art would understand to fit the quasi-optics to match a “given scenario” it must be replaceable. Especially considering that the quasi-optical lens can be integrated into the frame to which the PCB is mounted it. This is further supported by the teaching by Ernst of using “different 3D printed frames.” If multiple frames are available to fit a given scenario it follows that the arrangement is replaceable; furthermore, the attachment of the frame to the PCB as taught by Ernst is commensurate with the instant specification’s definition of a the lenses 144a-114e being attachable to the signal transmission device 122, i.e. transceiver, because according to FIGS. 3-5 the signal transmission device 122 includes a includes a transmitter unit 126, a receiver unit 128, a processing unit 136, a storage unit 138, and a power supply 140 which would indicate to one of ordinary skill in the art as  having a PCB and thus the lenses 144a-114e being attached to a PBC of the transceiver, i.e. signal transmission device 122, 122a, 122b ).
Droitcour and Ernst are both considered to be analogous to the claimed invention because they are in the same field of radar based vital signal monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droitcour to incorporate the teachings of Ernst to provide a replaceable lens attached to the transceiver, the replaceable lens being configured to focus the signals transmitted from the transceiver. Doing so would aid to “cover different needs and characteristics of changing environments or targets” and “to further adjust the effective radar coverage to optimally fit the given scenario” (see Ernst, pg. 1, ¶ 2 & pg. 17, ¶ 3).
Furthermore, it appears that the modified Droitcour device may be silent to the replaceable lens being configured to collimate the signals transmitted from the transceiver. However, Ernst teaches of a replaceable lens attached to the transceiver, the replaceable lens being configured to collimate the signals transmitted from the transceiver (see above discussion regarding replaceability, other types of quasi-optics may be used to cover different needs and characteristics of changing environments or targets such as vertically aligned narrow view optics; see Ernst pg. 17, ¶ 3; it should be appreciated that one of ordinary skill in the art of 3D printed quasi-optics would understand vertically aligned narrow view optics is characteristically collimation).
The modified Droitcour device and Ernst are both considered to be analogous to the claimed invention because they are in the same field of radar based vital sign monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droitcour to incorporate the teachings of Ernst to provide the replaceable lens being configured to collimate the signals transmitted from the transceiver. Doing so would aid to “cover different needs and characteristics of changing environments or targets” and “to further adjust the effective radar coverage to optimally fit the given scenario” (see Ernst, pg. 1, ¶ 2 & pg. 17, ¶ 3).

With regards to Claim 3, it appears that Droitcour may be silent to wherein the replaceable lens is adjustable to adjust a focus of the signals transmitted from the transceiver. However, Ernst teaches wherein the replaceable lens is adjustable to adjust a focus of the signals transmitted from the transceiver (the antenna radiation pattern can be adjusted using external quasi-optics such a by aligning the quasi-optics focus point with the radar chip or by revolving or extruding the lens in one dimension one may form horizontally or vertically aligned narrow view optics to cover different needs and characteristics of the environment or targets, see Ernst pg. 15, ¶ 2; 17, ¶ 2-3).
Droitcour and Ernst are both considered to be analogous to the claimed invention because they are in the same field of radar based vital signal monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Droitcour to incorporate the teachings of Ernst to provide the feature of “the replaceable lens is adjustable to adjust a focus of the signals transmitted from the transceiver.” Doing so would aid to “cover different needs and characteristics of changing environments or targets” and “to further adjust the effective radar coverage to optimally fit the given scenario” (see Ernst, pg. 1, ¶ 2 & pg. 17, ¶ 3).

With regards to Claim 4, further comprising an aiming device to optically illuminate a center of the signals transmitted on the target area (a high-intensity directional LED can be used to visually illuminate the areas that are included in the antenna field of view, see Droitcour ¶ [0269]).

With regards to Claim 5, it appears that Droitcour may be silent to wherein the signals are transmitted by frequency chirping at a predetermined time interval. However, Ernst teaches of wherein the signals are transmitted by frequency chirping at a predetermined time interval (“[T]he sweep generator outputs the chirp signal and comprises an analogue source followed by a filter and amplification stage. The required chirp signal properties can be modified through a digital interface,” see pg. 14, ¶ 5).
Droitcour and Ernst are both considered to be analogous to the claimed invention because they are in the same field of radar based vital signal monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droitcour to incorporate the teachings of Ernst to provide frequency chirping at a predetermined interval. Doing so would amount to applying a known technique (frequency chirp signals) to a known device (vital sign radar) ready for improvement to yield predictable results (an “adjustable reference frequency source [is] generating and controlling the frequency sweep,” see Ernst pg. 16, ¶ 1).

With regards to Claim 6, wherein the transceiver includes a phased array configured to electronically adjust the direction and focus of the signals without mechanically moving the transceiver (the antenna can be a three-by-three element array, a four-by-four element array, or an n-by-n element array. In some embodiments, the antenna can be a single aperture, the beam can be steered to focus on the source of motion, see Droitcour ¶ [0215] & [0532]).

With regards to Claim 7, wherein the non-contact vital sign measurement is respiration rate, depth of respiration, quality of respiration, or heart rate (a radar-based physiological motion sensor for detecting cardiopulmonary motion such as respiratory and/or heart rates, see Droitcour Abstract).

With regards to Claim 8, wherein the non-contact vital sign measurement is used to predict patient decline (the system is used to monitor sleep in subjects, to monitor sudden infant death syndrome (SIDS), predict patient's vital capacity, see Droitcour ¶ [0189], [0227]).

With regards to Claim 9, the transceiver identifies a patient for determining the vital sign measurement by detecting a beacon signal from a tag attached to the patient (the radio-frequency tag can be a passive tag 862 that reflects a harmonic of the radar sensor's transmitted signal, see Droitcour ¶ [0270]).

With regards to Claim 10, Droitcour teaches of a  patient monitoring device (physiological motion sensor system wherein a radar senses motion and/or physiologic activity of a subject 102; see Droitcour ¶ [0164]), comprising: 
a transceiver configured to direct a radar signal transmission toward a target area and to receive reflected radar signals from the target area(radar senses motion and/or physiologic activity of a subject within its field of view; see Droitcour ¶ [0164] & [0269]); 
a replaceable lens attached to the transceiver, the replaceable lens being configured to collimate the radar signal transmission from the transceiver; and 
a focusing element focusing element being configured to focus the radar signals transmission from the transceiver (“[V]arious embodiments of the system 100 can have an aiming or a focusing element to help the user aim the system properly for accurate measurements”; see Droitcour ¶ [0204]); and
a signal analysis device programmed (the system can include hardware and/or software which is executable by a processor; see ¶ Droitcour [0183]) to determine a respiration rate based on the reflected radar signals (“[I]n various embodiments, many different algorithms can be used alone or in combination to isolate different physiological motion signals from the combined physiological motion signal and surrounding noise”… “One embodiment used to isolate the heart signal from the combined signal is first extracting the respiratory signal, then subtracting this from the combined signal, and then filtering (either fixed or adaptive filtering) the remainder signal to obtain the relatively smaller heart signal. Another embodiment used to isolate the heart signal is cancelling harmonics of respiration signal combined with minimum mean squared error estimation,” see ¶ [0308]).
While Droitcour teaches of a focusing element, it appears that Droitcour may be silent to a replaceable lens attached to the transceiver, the replaceable lens being configured to collimate the radar signal transmission from the transceiver.
Ernst teaches of a replaceable lens attached to the transceiver, the replaceable lens being configured to focus the radar signal transmission from the transceiver (“[T]he radar chip is aligned such that its centre is matching the quasi-optics focus point, “3D-printed quasi-optics can be included on the PCB or within its housing to refract and diffract emitted and received radio waves” and “different 3D printed frames which function as quasi-optical lens,” see Ernst pg. 1, ¶ 2; pg. 17, ¶ 3; pg. 17, ¶ 2; & pg. 43, ¶ 2; it should be appreciated that since “3D-printed quasi-optics can be included on the PCB or within its housing to refract and diffract emitted and received radio waves and to further adjust the effective radar coverage to optimally fit the given scenario” that one of ordinary skill in the art would understand to fit the quasi-optics to match a “given scenario” it must be replaceable. Especially considering that the quasi-optical lens can be integrated into the frame to which the PCB is mounted it. This is further supported by the teaching by Ernst of using “different 3D printed frames.” If multiple frames are available to fit a given scenario it follows that the arrangement is replaceable; furthermore, the attachment of the frame to the PCB as taught by Ernst is commensurate with the instant specification’s definition of a the lenses 144a-114e being attachable to the signal transmission device 122, i.e. transceiver, because according to FIGS. 3-5 the signal transmission device 122 includes a includes a transmitter unit 126, a receiver unit 128, a processing unit 136, a storage unit 138, and a power supply 140 which would indicate to one of ordinary skill in the art as  having a PCB and thus the lenses 144a-114e being attached to a PBC of the transceiver, i.e. signal transmission device 122, 122a, 122b ).
Droitcour and Ernst are both considered to be analogous to the claimed invention because they are in the same field of radar based vital signal monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droitcour to incorporate the teachings of Ernst to provide a replaceable lens attached to the transceiver, the replaceable lens being configured to focus the signals transmitted from the transceiver. Doing so would aid to “cover different needs and characteristics of changing environments or targets” and “to further adjust the effective radar coverage to optimally fit the given scenario” (see Ernst, pg. 1, ¶ 2 & pg. 17, ¶ 3).
Furthermore, it appears that the modified Droitcour device may be silent to the replaceable lens being configured to collimate the signals transmitted from the transceiver. However, Ernst teaches of a replaceable lens attached to the transceiver, the replaceable lens being configured to collimate the signals transmitted from the transceiver (see above discussion regarding replaceability, other types of quasi-optics may be used to cover different needs and characteristics of changing environments or targets such as vertically aligned narrow view optics; see Ernst pg. 17, ¶ 3; it should be appreciated that one of ordinary skill in the art of 3D printed quasi-optics would understand vertically aligned narrow view optics is characteristically collimation).
The modified Droitcour device and Ernst are both considered to be analogous to the claimed invention because they are in the same field of radar based vital sign monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Droitcour to incorporate the teachings of Ernst to provide the replaceable lens being configured to collimate the signals transmitted from the transceiver. Doing so would aid to “cover different needs and characteristics of changing environments or targets” and “to further adjust the effective radar coverage to optimally fit the given scenario” (see Ernst, pg. 1, ¶ 2 & pg. 17, ¶ 3).

With regards to Claim 12, further comprising an aiming device configured to optically illuminate a center of the radar signal transmission on the target area (a high-intensity directional LED can be used to visually illuminate the areas that are included in the antenna field of view, see Droitcour ¶ [0269]).

With regards to Claim 13, Droitcour teaches of a method of acquiring a vital sign measurement (radar based motion sensing of physiologic activity of a subject; see ¶ [0164]) comprising:
3transmitting signals toward a target area (radar senses motion and/or physiologic activity of a subject 102 within its field of view; see ¶ [0164] & [0269]; it should be appreciated that radar characteristically transmits and receives signals); 
receiving reflected signals (radar senses motion and/or physiologic activity of a subject 102 within its field of view; see ¶ [0164] & [0269]; it should be appreciated that radar characteristically transmits and receives signals);
adjusting a direction of the signal transmission (the antenna can be a three-by-three element array, a four-by-four element array, or an n-by-n element array. In some embodiments, the antenna can be a single aperture, the beam can be steered to focus on the source of motion, see ¶ [0215] & [0532]); 
adjusting a focus of the signal transmission focusing element; and 
determining a vital sign measurement based on the reflected signals (various embodiments of the system described herein can have the capability to discern between cardiopulmonary and other motions; see ¶ [0183]).
While Droitcour teaches of a focusing element, it appears that Droitcour may be silent to a adjusting a focus of the signal transmission by collimating the signals transmitted toward the target area using a replaceable lens. However, Ernst teaches of adjusting a focus of the signal transmission by focusing the signals transmitted toward the target area using a replaceable lens (“[T]he radar chip is aligned such that its centre is matching the quasi-optics focus point, “3D-printed quasi-optics can be included on the PCB or within its housing to refract and diffract emitted and received radio waves” and “different 3D printed frames which function as quasi-optical lens,” see Ernst pg. 1, ¶ 2; pg. 17, ¶ 3; pg. 17, ¶ 2; & pg. 43, ¶ 2; it should be appreciated that since “3D-printed quasi-optics can be included on the PCB or within its housing to refract and diffract emitted and received radio waves and to further adjust the effective radar coverage to optimally fit the given scenario” that one of ordinary skill in the art would understand to fit the quasi-optics to match a “given scenario” it must be replaceable. Especially considering that the quasi-optical lens can be integrated into the frame to which the PCB is mounted it. This is further supported by the teaching by Ernst of using “different 3D printed frames.” If multiple frames are available to fit a given scenario it follows that the arrangement is replaceable; furthermore, the attachment of the frame to the PCB as taught by Ernst is commensurate with the instant specification’s definition of a the lenses 144a-114e being attachable to the signal transmission device 122, i.e. transceiver, because according to FIGS. 3-5 the signal transmission device 122 includes a includes a transmitter unit 126, a receiver unit 128, a processing unit 136, a storage unit 138, and a power supply 140 which would indicate to one of ordinary skill in the art as  having a PCB and thus the lenses 144a-114e being attached to a PBC of the transceiver, i.e. signal transmission device 122, 122a, 122b ).
Droitcour and Ernst are both considered to be analogous to the claimed invention because they are in the same field of radar based vital signal monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Droitcour to incorporate the teachings of Ernst to provide the feature of “the replaceable lens is adjustable to adjust a focus of the signals transmitted from the transceiver.” Doing so would aid to “cover different needs and characteristics of changing environments or targets” and “to further adjust the effective radar coverage to optimally fit the given scenario” (see Ernst, pg. 1, ¶ 2 & pg. 17, ¶ 3).
Furthermore, it appears that the modified Droitcour method may be silent to adjusting a focus of the signal transmission by collimating the signals transmitted toward the target area using a replaceable lens. However, Ernst teaches of adjusting a focus of the signal transmission by collimating the signals transmitted toward the target area using a replaceable lens (see above discussion regarding replaceability, other types of quasi-optics may be used to cover different needs and characteristics of changing environments or targets such as vertically aligned narrow view optics; see Ernst pg. 17, ¶ 3).
The modified Droitcour device and Ernst are both considered to be analogous to the claimed invention because they are in the same field of radar based vital sign monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Droitcour to incorporate the teachings of Ernst to provide the feature of “collimating the signals transmitted toward the target area using a replaceable lens.” Doing so would aid to “cover different needs and characteristics of changing environments or targets” and “to further adjust the effective radar coverage to optimally fit the given scenario” (see Ernst, pg. 1, ¶ 2 & pg. 17, ¶ 3).

With regards to Claim 14, further comprising providing an indication of where to move the direction of the signal transmission to improve signal strength (“[T]he system can also include real-time audio feedback, such that if the system is aimed improperly such that the signal power is low, there is an audible indication,” see Droitcour ¶ [0053], [0381]).

With regards to Claim 15, wherein the direction of the signal transmission is automatically adjusted based on the reflected signals (Through processing, the beam of this array can be effectively steered towards the desired source, so the antenna beam is focused on the source and any motion outside the beam will be attenuated according to the antenna pattern in that direction. Additionally, in various embodiments, the angle to the target subject can be detected and presented in the interface, either as the angle or as a more general indication of the direction (i.e., straight, left, or right), effectively providing tracking of the subject; see Droitcour ¶ [0532]).

With regards to Claim 17, further comprising using a Doppler filter to filter reflected signals in a predetermined frequency range when determining the vital sign measurement (As the signal is reflected from the subject's thorax, its phase is modulated proportionally to the thorax's cardiac and respiratory motion. When this signal is received and downconverted, there is a baseband Doppler signal at the cardiopulmonary signal frequency (emphasis added), see Droitcour ¶ [0593]).

With regards to Claim 18, further comprising using pattern recognition to extract physiological data from the reflected signals (identifying patterns in the variability of the amplitude of physiological motion, identifying patterns in the variability of rate of physiological processes, such as heart rate variability and respiratory rate variability, the patient's pattern can be matched with a pattern from a library of patterns, indicating particular pulmonary conditions, see Droitcour ¶ [0225] & [0366]).

With regards to Claim 19, further comprising use of frequency domain analysis or time-domain analysis to extract physiological data from the reflected signals (estimating the rate of the cardiopulmonary signals based on various peak-to-peak intervals or estimation in the frequency domain, see Droitcour ¶ [0310]).

With regards to Claim 20, further comprising displaying the vital sign measurement extracted from the reflected signals (the extracted information can be displayed on a display, see Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Droitcour method as applied to claim 13 above, and further in view of Ren et al. ("Analysis of Micro-Doppler Signatures for Vital Sign Detection using UWB Impulse Doppler Radar," (4 April 2016) 2016 IEEE Topical Conference on Biomedical Wireless Technologies, Networks, and Sensing Systems (BioWireleSS) pp. 18-21; hereinafter “Ren”).
With regards to Claim 16, the modified Droitcour method teaches of further comprising using (extracting Doppler shifted signal from scattered radiation and digitizing the extracted signal into a motion signal from respiration is estimated; see Droitcour Claim 104). However, it appears that the modified Droitcour method may fail to teach of using a micro-Doppler effect.
However, Ren teaches of Micro-Doppler Signatures for Vital Sign Detection using UWB Impulse Doppler Radar (see Ren Abstract). In particular, Ren teaches of further comprising using micro-Doppler effect to identify the target area and guide the signal transmission (extracting micro-Doppler features from UWB Doppler radar to clearly distinguish respiratory rates; see Ren Abstract).
The modified Droitcour method and Ren are both considered to be analogous to the claimed invention because they are in the same field of Doppler radar based vital signal monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Droitcour to incorporate the teachings of Ren to provide features associated with “using micro-Doppler effect to identify the target area and guide the signal transmission”. Doing so would aid feature extraction “in the presence of random motion coming from different body parts” such as during walking or during an athletic performance (see Ren, pg. 18, § I. Introduction, ¶ 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S.J./Examiner, Art Unit 3793                                                                                                                                                                                                        
/YI-SHAN YANG/Acting SPE, Art Unit 3793